Citation Nr: 1543155	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  10-35 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, Mississippi


THE ISSUE

Entitlement to reimbursement of medical expenses for emergency treatment rendered at Our Lady of the Lake Regional Medical Center (OLL RMC) from September 25, 2009, to September 26, 2009. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran reportedly served on active military duty from April 1971 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating action of the Department of Veterans Affairs Medical Center (VAMC) in Jackson, Mississippi. The VAMC denied reimbursement for unauthorized medical expenses incurred from September 25, 2009, to September 26, 2009, at OLL RMC in Baton Rouge, Louisiana. 

The Veteran and his wife, P.W., testified at a hearing before the undersigned Veterans Law Judge in August 2011. A transcript of that hearing is of record.

This claim was remanded for notice and confirmation regarding service-connected disability status in January 2013. 


FINDINGS OF FACT

1. At the time of medical treatment in September 2009, the Veteran was not service-connected for any disability and was not a participant in a VA Vocational Rehabilitation program. 

2. At the time of the treatment in a private medical facility in September 2009, the Veteran had not been enrolled in the VA healthcare system in the prior 24 months. 


CONCLUSION OF LAW

The criteria for reimbursement or payment of medical services rendered at private medical facilities in September 2009 have not been met. 38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.1000-17.1008 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). In a June 2015 letter, the VAMC satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014). The VAMC notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the VAMC. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, the VAMC readjudicated the claim in June 2015 after issuing correct notice. The record also shows the Veteran understands the information and evidence necessary to adjudicate his claim (see, notice of disagreement and August 2011 Board hearing transcript, p 4). For these reasons, the Board finds that any deficiency in the VCAA notice has been overcome, and the Veteran therefore has not been prejudiced by any deficiency in the notice. The Veteran had a meaningful opportunity to participate effectively in the processing of the claim. Any notice deficiency would constitute harmless error which does not unfairly prejudice the Veteran. See Shinseki v. Sanders, 556 U.S. 396 (2009). No additional development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014). The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's private treatment records regarding the medical treatment giving rise to the claim. Moreover, his statements in support of the claim are of record. The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified. 

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcript of the August 2011 Board hearing shows that the Veteran provided information regarding his claims and responded to questions aimed at determining whether further information was needed to substantiate the claims. The Veteran was not represented at the hearing, but stated he understood his right to have a representative. He has not raised complaints regarding the conduct of the hearing. For these reasons, the Board finds the duties to notify and to assist have been met.

Medical Reimbursement

The Veteran is seeking reimbursement for medical expenses incurred at OLL RMC from September 25-26, 2009. At the Board hearing, he explained that at the end of August or beginning of September 2009, he applied for "VA medical benefits"; on September 15, 2009 he stated he received a phone call that he was accepted. (An October 13, 2009 VA record in the file appears to confirm this statement as it notes the Veteran was called to remind him of his appointment for the next day). On September 25, 2009, the Veteran presented to OLL RMC for emergency treatment in September 2009 with symptoms of confusion and short-term memory loss. He was subsequently diagnosed with transient global amnesia, resolved on its own later that day. (Transcript, p 4.) The etiology of the condition was unclear. 

The Veteran has no service-connected disabilities. At the hearing, he admitted he had not been to VA within the prior 24 months (p 4) and that he already had private insurance; he pointed out that the deductible had not been met (p 5). 

There is no argument or evidence that the private treatment was authorized by VA, so the Board will proceed to adjudicate this case on a theory of entitlement without prior authorization. See 38 C.F.R. § 17.54 (2014). 

In the absence of prior appropriate authorization, in order to be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, a claimant must show that the care and services rendered were for one of the following: 

(1) For an adjudicated service-connected disability; 
(2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; 
(3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); or 
(4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.47(i)(2). 

38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120(a) (2014). 

Additionally, the evidence must show that the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and no VA or other Federal facilities were feasibly available and an attempt to use them beforehand would not have been reasonable. 38 C.F.R. § 17.120(b), (c) (2014). 

If any one of the foregoing requirements is lacking, the benefit sought may not be granted. See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Melson v. Derwinski, 1 Vet. App. 334, 337 (the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

With regard to the Veteran's eligibility under 38 U.S.C.A. § 1728, the Board finds the criteria are not met because he has no service-connected disabilities and there is no evidence that he was participating in a vocational rehabilitation program. Therefore, the Board finds that the Veteran is not eligible for payment for unauthorized medical expenses under 38 U.S.C.A. § 1728. 

However, the Veterans Millennium Health Care and Benefits Act also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728. 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-1008 (2014). 

An "active health care participant" is defined as someone who has someone who received VA care within 24 months preceding the furnishing of the emergency care. 38 U.S.C.A. § 1728(b)(2) (emphasis added). The Veteran has admitted he did not receive VA care prior to September 2009. 

He reported a number of reasons for not having received treatment through VA, but the statute does not provide exceptions to the 24 month rule. The undisputed evidence shows that the Veteran would not be eligible for reimbursement under 38 U.S.C.A. § 1725. 

The Board is sympathetic to the Veteran, but unfortunately there is no legal basis for reimbursing his medical expenses incurred at OLL RMC. The benefit of the doubt doctrine is not applicable and the claim is denied. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014). 


ORDER

Payment or reimbursement of private medical expenses incurred in September 2009 is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


